DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  	Claim 3 recites “in the actual-measurement-value determining step.”, which includes a period in the middle of the claim.Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	a) a tentative-peak detecting step of detecting multiple tentative peaks in the data on a basis of a predetermined criterion;  	b) an actual-measurement-value determining step of determining an actual 
	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Equation 1 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – “the data processing apparatus comprising
a) a tentative-peak detecting unit that
b) an actual-measurement-value determining unit
c) a smoothing processing unit
d) a reference-value determining unit
	e) a true-peak detecting unit
	The data processing apparatus is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based 
a) a tentative-peak detecting unit that
b) an actual-measurement-value determining unit
c) a smoothing processing unit
d) a reference-value determining unit
	e) a true-peak detecting unit
 	are either generic computer components such as a processor or merely functional processes or computing function performed by the data processing apparatus and thus does not integrate into a practical application because the claim does specify what practical application the claim is directed to.  	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
	Satulovsky (US 2010/0292957 A1).	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding a data processing system does not impose a meaningful limitation describing what problem is being remedied or solved. 	Dependent claims 2-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	Claims 2-5 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 6 recite “the feature value”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pharmacopoeia (Japanese Pharmacopoeia Sixteenth Edition from General Notices to Ultraviolet-visible Reference Spectra (pp. 1 - 2131).).	With respect to Claim 1 Pharmacopoeia teaches	A peak detection method for detecting a peak in data of a chromatogram or a spectrum, the peak detection method including: 	a) a tentative-peak detecting step of detecting multiple tentative peaks in the data on a basis of a predetermined criterion (See Page 43 The peak area percentage method is a method to calculate the proportion of the components from the ratio of the peak area of each component to the sum of the peak areas of every peak recorded in the chromatogram. In the internal standard method, choose a stable compound
as an internal standard which shows a retention time close to that of the compound to be assayed, and whose peakis well separated from all other peaks in the chromatogram);  	b) an actual-measurement-value determining step of determining an actual measurement value of a predetermined feature value indicating a size of a tentative peak from each of the detected multiple tentative peaks (See Page 43 Step 5.1 peak height measuring method);  	c) a smoothing processing step of determining a smoothed curve on a basis of respective horizontal axis values and the actual measurement values of the multiple tentative peaks (See Page 43, 5.1(i)Baseline.  Measure the distance between the maximum of the peak and the intersecting point of a perpendicular line from the maximum of the peak to the horizontal axis of recording paper with a tangent linking the baselines on both sides of the peak.);  	d) a reference-value determining step of determining a reference value of the feature value with respect to each of the multiple tentative peaks from the smoothed curve (See Page 44 and Signal to noise ratio);  and 	e) a true-peak detecting step of determining, among the multiple tentative peaks, a tentative peak whose actual measurement value is within a predetermined range from the corresponding reference value as a true peak (See Page 44, The baseline and background noise are measured over a range 20 times of peak width at the center point of peak height of the target ingredient.). 
	With respect to Claim 6 Pharmacopoeia teaches	A data processing apparatus for detecting a peak in data of a chromatogram or a spectrum (See Page 42 As required, a data processor may be used as the recorder to record or output the chromatogram, retention times or amounts of the components.), the data processing apparatus comprising: 	a) a tentative-peak detecting unit that detects multiple tentative peaks in the data on a basis of a predetermined criterion (See Page 43 The peak area percentage method is a method to calculate the proportion of the components from the ratio of the peak area of each component to the sum of the peak areas of every peak recorded in the chromatogram. In the internal standard method, choose a stable compound
as an internal standard which shows a retention time close to that of the compound to be assayed, and whose peaks well separated from all other peaks in the (See Page 43 Step 5.1 peak height measuring method);  	c) a smoothing processing unit that determines a smoothed curve on a basis of respective horizontal axis values and actual measurement values of the multiple tentative peaks(See Page 43, 5.1(i)Baseline.  Measure the distance between the maximum of the peak and the intersecting point of a perpendicular line from the maximum of the peak to the horizontal axis of recording paper with a tangent linking the baselines on both sides of the peak.);  	d) a reference-value determining unit that determines a reference value of the feature value with respect to each of the multiple tentative peaks from the smoothed curve;  and (See Page 44 and Signal to noise ratio);  	e) a true-peak detecting unit that determines, among the multiple tentative peaks, a tentative peak whose actual measurement value is within a predetermined range from the corresponding reference value as a true peak (See Page 44, The baseline and background noise are measured over a range 20 times of peak width at the center point of peak height of the target ingredient.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pharmacopoeia (Japanese Pharmacopoeia Sixteenth Edition from General Notices to Ultraviolet-visible Reference Spectra (pp. 1 - 2131).) in view of Satulovsky (US 2010/0292957 A1).

	With respect to Claim 4 Pharmacopoeia is silent to the language of	The peak detection method according to claim 1, 	wherein the smoothed curve is found by a smoothing spline method. 	Nevertheless Satulovsky teaches	wherein the smoothed curve is found by a smoothing spline method (See Para[0047],[0049]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pharmacopoeia wherein the smoothed curve is found by a smoothing spline method such as that of Satulovsky.	One of ordinary skill would have been motivated to modify Pharmacopoeia .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pharmacopoeia (Japanese Pharmacopoeia Sixteenth Edition from General Notices to Ultraviolet-visible Reference Spectra (pp. 1 - 2131).) in view of Thermoscientific (Ion Chromatograph Q&A sono 4 Kenshutsu Genkai,Teiryo Kagenchi no Motomekata, Dionex Technic Review, January 20, 2014, [retrieval date February 22, 2016], Internet:<URL:https://www.thermoscientific.jp/content/dam/tfs/Country%20Specific%20Assets/jaja CMD/IC/Application-Notes/DG0083-JA.pdf>)
	With respect to Claim 5 Pharmacopoeia is silent to the language of	The peak detection method according to claim 1, 	wherein in the true-peak detecting step, determination of whether or not the actual measurement value is within the predetermined range from the reference value is performed by determining whether or not a difference between the actual measurement value and the reference value is smaller than k.sigma.  that is a product of .sigma.  by k, where .sigma.  denotes a standard deviation found based on assumption that with respect to each actual measurement value, the actual measurement value and other actual measurement values within a predetermined range of a horizontal axis value from the actual measurement value are normally distributed, and k denotes a common constant in all the actual measurement values. (See Method obtained from standard deviation of response value of blank and slope of calibration curve)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pharmacopoeia and determine whether or not the actual measurement value is within the predetermined range such as that of Thermoscientific	One of ordinary skill would have been motivated to modify Pharmacopoeia because such a determination would lead to understanding  the detection limit concentration.
	Examiner notes that prior art could not be applied to claims 2 and 3 due to the 35 U.S.C. §112 (b) Rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA

Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863